Citation Nr: 1325051	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  02-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as chloracne due to herbicide exposure, and to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for blackouts.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his daughters

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2010, the Veteran had a hearing before the Board, and a transcript of the hearing is included in the record.  In a May 2012 letter, the Veteran was informed that the Veterans Law Judge who conducted the May 2010 hearing is no longer employed at the Board.  He was given an opportunity for another Board hearing and was informed that if he did not respond to the letter within thirty days, it would be assumed that he did not wish to attend another hearing.  To date, the Veteran has not responded to the May 2012 letter or otherwise indicated that he wished to attend an additional hearing before a Veterans Law Judge. 

The case was most recently before the Board in July 2010, at which time the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development.  In a March 2012 supplemental statement of the case (SSOC), the AMC continued the decisions previously entered with respect to the claims.  The case has now been returned to the Board for further appellate review.

In the present case, the Board notes that the Veteran has not asserted that his claimed skin disorder was caused or aggravated by his service-connected diabetes mellitus, type II.  However, in Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As such, the Veteran's claim has been expanded to include the theory of secondary service connection.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  Since the Veteran's claim is being granted, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's chronic pyoderma skin disorder is etiologically related to his service-connected diabetes mellitus, type II.

3.  The Veteran does not have a currently diagnosed blackouts disorder.  

4.  The Veteran's hypertension was not incurred during service, is not etiologically related to service, and was not diagnosed within a year of his discharge from active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic pyoderma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for service connection for blackouts have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in October 2003 and November 2005, and in an April 2009 SSOC.  The letters and the April 2009 SSOC addressed all of the notice elements.  Although this notice was not provided prior to the initial unfavorable decision by the agency of original jurisdiction, the claims were later readjudicated, with the most recent adjudication occurring in the March 2012 SSOC.  Nothing more is required.
The Board finds that VA's duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records and relevant post-service VA and private medical records are of record.  His records associated with his claim for disability benefits from the Social Security Administration (SSA) have also been obtained.  There is no indication in the record that additional, existing evidence relevant to the issues decided herein is available.

In the July 2010 Remand, the Board directed the originating agency to obtain the Veteran's SSA records and to afford the Veteran VA examinations.  Thereafter, the Veteran's SSA records were associated with the claims file.  In addition, in a December 2011, the AMC notified the Veteran that he would be scheduled for VA examinations and of the consequences for failure to report for the examinations.  The record shows that the Veteran was scheduled for VA examinations in January 2012 and that he failed to report for these examination without explanation.  While VA has a duty to assist veterans in obtaining information, there is a corresponding duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  As a result of the Veteran's failure to cooperate, the appeal must be decided without the benefit of the VA examinations requested by the Board.  The Board is satisfied that the AMC substantially complied with the development requested on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  But see, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

Here the Board notes that the Veteran's service personnel records reflect his service in Vietnam from July 1969 to February 1970.

Applicable in this case, 38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See also 38 C.F.R. §§ 3.307, 3.309.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within a period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary. In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 116(b)(2).

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 116(b)(e).

The skin disorders subject to presumptive service connection on the basis of herbicide exposure are chloracne, acneform disease consistent with chloracne, and porphria cutanea tarda.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Hypertension and blackouts are not identified as disorders subject to presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Skin Disorder

The Veteran claims that he currently has a skin disorder that his related to his military service, specifically claiming that he has chloracne as a result of his exposure to Agent Orange during his service in Vietnam.  

Initially, the Board observes that the Veteran's skin disorder claim requires consideration of whether benefits may be awarded under the theories of direct and secondary service connection.  Since the Board is granting the Veteran's claim under the theory of secondary service connection, the laws and regulations concerning direct service connection will not be discussed and the Board will, instead, focus its analysis of the Veteran's claim under the theory of secondary service connection.

As an initial matter, the Board notes that the Veteran is service-connected for diabetes mellitus type II, effective from July 25, 2005.

Medical records establish that the Veteran has a current skin disorder.  Although he claims to have chloracne, this diagnosis is not supported by competent medical evidence.  The Veteran's claims file, to include photographic documentation of his skin condition, was reviewed by a VHA examiner who essentially determined in an January 2013 report that the Veteran's skin disorder was not characteristic of chloracne.  Instead, the VHA examiner identified the Veteran's current diagnosis as chronic pyoderma.  

The evidence also indicates that the Veteran's currently diagnosed chronic pyoderma is related to his service-connected diabetes mellitus.  In a March 2013 addendum report, the VHA examiner opined that it is at least as likely as not that the Veteran's pyoderma is secondary to his service-connected diabetes, as the skin disorder is caused by his diabetes.  He explained that because the Veteran's diabetes is a permanent condition, the associated pyoderma is also permanent.  The VHA examiner opined that without his diabetes, the Veteran would not have pyoderma, and that it would be expected that there would be no skin disability without the diabetes.

The VHA examiner's opinion in this regard is afforded high probative value as it was made after a review of the relevant evidence, including past examinations of the Veteran, and contains a rationale for the conclusion reached.  There is no evidence of record in conflict with the examiner's opinion as to whether secondary service connection is warranted.  As such, secondary service connection for a skin disorder, diagnosed as chronic pyoderma, is warranted.  

Blackouts

The Veteran claims that he currently has a disorder manifested by blackouts that is related to his military service.  He contends that he experienced blackouts while on active duty in Vietnam and his condition has continued since his separation from the military.  He also asserts that his blackouts may be related to the residuals from his in-service sinus surgery in that since his surgery he has experienced sinus drainage and difficulty breathing when lying down.  

Service treatment records include a June 1968 pre-induction examination report showing that the clinical examination of the heart, vascular system, and neurological system was generally normal.  The Veteran denied experiencing dizziness or fainting spells on the associated June 1968 pre-induction report of medical history.  Records dated in August 1969 document the Veteran's report of a "blanking out" episode which was preceded by an aura.  The Veteran reported that he had these symptoms since the age of 10 and that they occurred very infrequently.  The clinical examinations of the Veteran were negative for evidence of gross neurological abnormality or a seizure disorder.  He was advised to return to the clinic if his symptoms persisted.  Subsequent records are negative for reports of any fainting or blacking out episodes.  On the June 1970 separation report of medical history, the Veteran reported a history of dizziness or fainting spells.

In support of his claim the Veteran submitted what he purports to be a May 1971 letter from private physician, Dr. W.M. indicating that that the Veteran experienced blackouts due to traumatic events while in service.  The Board highlights that this letter appears to have been typed from a computer, as the typeface and font are consistent with documents which can currently be prepared using document drafting software.  The Board further notes that the heading on the purported letter is in a different type font that the body of the document.

A November 1992 letter from the Veteran's private physician Dr. S. includes the physician's report that the Veteran's health had deteriorated since his service in Vietnam and that he suffered from blackouts.

The claims file includes multiple medical statements from the Veteran's private physician, D.P., M.D.  The physician stated in letters dated in January 2001, December 2001, and December 2005 that the Veteran suffered from blackouts; the physician concluded that the Veteran's health problems stemmed from his service in Vietnam.  In letters dated in August 2003, July 2004, October 2004, July 2005, June 2006, August 2006, and January 2008, Dr. D. P. again reported that the Veteran experience blackouts, which he indicated were due to traumatic events during the Veteran's military service.  Dr. D.P. stated that through medical testing and the Veteran's medical records, the Veteran's condition was shown to be caused or aggravated by his military service.  

In an October 2008 letter, Dr. D.P. relayed that the Veteran continued to suffer from anxiety, hypertension, and memory loss which all began during his service in Vietnam.  According to Dr. D.P. these conditions have caused the Veteran to have blackouts due to stress.  Dr. D.P. did not provide a specific diagnosis with regards to the Veteran's reported blackouts or identify the medical basis for his conclusions.

In support of his claim, the Veteran submitted a June 2009 letter which he purports to have been provided by Dr. D.P.  The Board highlights, however, that Dr. D.P.'s last name is spelled differently in this letter as compared to other letters submitted from the physician.  The letter relays that the Veteran suffers from a deviated septum, for which he underwent surgery that was performed incorrectly.  According to the letter, the Veteran's sinuses drain, causing him to choke and preventing him from getting oxygen.  

The Veteran testified during the May 2010 hearing regarding his claimed blackout episodes.  The Veteran recalled having blackouts during his service in Vietnam, and he attributed these episodes to a lack of air.  He testified that following in-service surgery on his sinuses, he experienced drainage in his throat that would cause him to choke, loose air, and pass out.  The Veteran claimed that his doctors informed him that his sinus surgery was performed incorrectly and there was nothing that could be done to treat his blackouts.  He also relayed that one of his doctors stated that his episodes could be partly caused by anxiety.  

The Veteran's daughter J.G., who reported that she is a nurse, also provided testimony during the May 2010 hearing as to the Veteran's blackout episodes.  It was her opinion that when the Veteran felt as if he could not get air, he was actually experiencing anxiety and increased breathing.  She described his episodes as an anxiety attack.  

The Board obtained a VHA opinion in January 2013 regarding the nature and etiology of the Veteran's claimed blackout disorder.  The VHA examiner reviewed the claims file and noted the Veteran's in-service and post-service history as previously described.  Following a review of the claims file, the VHA examiner determined that the Veteran did not have a specific diagnosis for his blackout/blanking out spells.  The VHA examiner explained that the Veteran's spells may be called syncopal spells but that syncope is more of a symptom rather than a diagnosis.  He further explained that syncopal episodes may be related to vasovagal episodes, hypertension, hypoglycemia, underlying metabolic problems, or cardiac arrhythmias.  He opined that the Veteran's blacking out episodes were not the result of his military service and were not the causal or etiological result of a service-connected disability.  As the Veteran's blackout/syncopal spells were not a diagnosable disorder, it was less likely as not that the Veteran's symptoms were the result of a service-connected disability.  Regarding the Veteran's report of blacking out episodes prior to service, the VHA examiner stated that even if this was the case, it would be impossible to state whether current syncopal episodes are related to previous syncopal episodes.  He concluded that the Veteran's blackout/syncopal episodes did not increase beyond normal progression during his military service.

In February 2013, the Board requested that the VHA examiner provide further explanation with regards to the opinions offered in the January 2013 VHA report.  In a March 2013 addendum report, the VHA examiner reiterated his opinion that the Veteran's blacking out episodes were not the result of his military service or causally or etiologically related to a service-connected disability.  As the rationale for this opinion, the VHA examiner reiterated that syncopal/blacking out episodes are symptoms of either a cardiac, neurological, or medical disorders.  The VHA examiner noted that the Veteran is service-connected for diabetes mellitus, PTSD, and neuropathy.  He concluded, however, that these disorders do not directly cause syncopal/blacking out episodes.  Thus, the VHA examiner concluded that it was highly unlikely that his blacking out/syncopal spells were a result of a service-connected disability.  He further opined that since the Veteran's blackout/syncopal episodes were not a diagnosable disorder, these episodes were less likely as not symptoms of a service-connected disability.  

The VHA examiner reiterated his previous opinion that the Veteran's blackout/syncopal episodes did not increase beyond normal progression during service.  He again explained that blackout/syncopal episodes were all symptoms of different cardiological, neurological, and medical problems and are not a disease entity by itself.  The VHA examiner determined that assessing the symptom progression without knowing the definitive etiology would not be correct.  As there was no definite diagnosis of the spells, the VHA examiner determined that the question of progression does not even arise.  

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a disorder manifested by blackouts.  The evidence dated since the time that the Veteran filed his claim for service connection does not show that the Veteran has been diagnosed with a blackouts disorder or that his claimed symptomatology has otherwise been attributable to a known diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  With no evidence of a current disability, service connection for blackouts is not warranted. 38 U.S.C.A. § 5107(b).

In reaching this determination, the Board acknowledges the numerous letters from the Veteran's private physicians in which these medical professionals relayed the Veteran's blacking out symptomatology.  Here, the Board again highlights that the purposed 1971 letter from Dr. W.M. and the June 2009 letter from Dr. D.P. are of questionable authenticity.  Nonetheless, in none of the letters from the private physicians have these doctors rendered a definitely diagnosed blacking out disorder.  Instead, the private physicians merely reported the Veteran's syncopal symptomatology.  Again, the Board highlights that the Veteran did not appear for his scheduled VA examination for his claimed disability.  Therefore, the claim must be decided on the evidence currently of record, which fails to show a currently diagnosed blackout disorder.  See 38 C.F.R. § 3.655.  Thus, in absence of objective evidence of a currently diagnosed blackouts disorder, service connection cannot be awarded.  Brammer, 3 Vet. App. at 225.  

The only evidence linking the Veteran's blackout symptomatology to his military service is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for a blackout disorder.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The evidence also includes statements from the Veteran's daughter related the Veteran's symptoms to anxiety.  Here, the Board notes that the Veteran is service-connected for PTSD, which is evaluated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As this diagnostic code gives consideration to psychiatric symptoms such as anxiety, to rate these symptoms again as associated to the claimed blackouts disorder would amount to prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b); see Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, there is no competent medical evidence of record confirming the Veteran has a blackout disorder.  As there is no medical evidence establishing a current diagnosis of a blackout disorder, there cannot be a discussion as to whether there exists a medical nexus between military service and such disability.  Since the Veteran does not have a blackout disorder, the claim must be denied by operation of law.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49.  The benefit sought on appeal is therefore denied.

Hypertension

As for this claim, the Veteran asserts that hypertension disorder began during his active duty service and that he has continued to experience symptomatology related to this condition ever since that time.  

Service treatment records are negative for indications of a hypertension diagnosis during active service.  On the June 1970 separation examination, the Veteran's blood pressure was reported as 124/72.  The Veteran denied having high or low blood pressure on the June 1970 separation report of medical history.  

A September 1970 examination report shows the Veteran's blood pressure was assessed soon after his discharge from the military; the clinical examination revealed a blood pressure reading of 130/80.

A June 1981 private treatment record shows a diagnosis of hypertension.  This record also notes that the Veteran was exposed to Agent Orange in Vietnam.  

In support of his claim, the Veteran submitted letters from Dr. D.P., who relayed the Veteran's hypertension diagnosis.  The physician stated in a July 2005 letter that the Veteran's hypertension began during his Vietnam service.  He reiterated this conclusion in letters dated in January 2002, August 2004, and June 2007, in which he stated that the Veteran's hypertension was diagnosed in 1969 during the Veteran's Vietnam service.  In a September 2007 letter, Dr. D.P. stated that the Veteran's hypertension stemmed from his military service.  Similarly, in letters dated in August 2003, June 2006, August 2006, and January 2008, Dr. D.P. opined that tests and medical records showed that the Veteran's conditions, including hypertension, were caused or aggravated by his service in Vietnam.  

In March 2007, the Veteran submitted what he purports to be a May 1971 letter from Dr. W.M.  The Board again notes that the letter appears to have been typed using a computer and modern document drafting software, which would not have been available in 1971.  The Board also highlights that the heading on the letter is in a different type font as compared to the statements typed in the body of the document.  (The Board highlights that the claims file also includes handwritten medical records and letters from Dr. W.M. dated in 1977 and 1978.)  The 1971 letter relays that the Veteran had "Agent Orange problems"  and includes the physician's opinion that the medical records showed that the Veteran's conditions, including hypertension, were caused or aggravated by his military service. 

Having reviewed the evidence of record, the Board finds that the evidence of record is against the claim for service connection for hypertension.  While the Veteran claims contrary, the evidence does not show that he experienced the onset of hypertension during service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4101, Diagnostic Code 7101 Note (1).  The available service treatment records do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty service or indicate that his blood pressure levels reached the thresholds for hypertension as defined by VA.  Essentially, the evidence of record fails to show that hypertension had its onset during his active duty service.  

Furthermore, the clinical evidence of record does not reflect a diagnosis of hypertension until 1981, over a decade after the Veteran's separation from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000) (Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.).  Although the claims file includes the purported 1971 letter from Dr. W.M., the Board does not find this letter to be credible in light of the inconsistencies inherent in the document, as explained above.  Moreover, although private physician Dr. D.P. relayed that the Veteran was diagnosed with hypertension while on active duty, this comment appears to be based on the Veteran's own report of an in-service diagnosis, as it is not supported by the service treatment records.  The Board concludes that the mere recitation of a Veteran's self-reported lay history does not constitute competent medical evidence of a diagnosis.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described).  The credible medical evidence of record shows the earliest evidence of a hypertension diagnosis in 1981.  Therefore, presumptive service connection for hypertension as a chronic disease fails because there is no competent evidence of record showing that hypertension was manifested within one year of the Veteran's separation from active service in 1970.  38 C.F.R. §§ 3.307, 3.309.  

To the extent that the private medical evidence suggests or the Veteran contends that his hypertension is due to in-service exposure to herbicides, the Board again notes that presumptive service connection may not be granted for hypertension based on herbicide exposure.  See 38 C.F.R. § 3.309(e).  

The Board also finds that the preponderance of the medical evidence weighs against the claim for direct service connection.  Here, the Board again acknowledges the alleged 1971 opinion from Dr. W.M. and the multiple opinions from Dr. D.P. relating the Veteran's hypertension to his military service, to include his service in Vietnam.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Regarding the opinions from Drs. W.M. and D.P., the Board notes that these private physicians did not provide any medical explanation for the opinion that the Veteran's hypertension was caused or aggravated by his military service, to include service in Vietnam.  Thus, the opinions from these private physicians are of little probative weight and do not support the grant of service connection in this case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 92007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Essentially, the evidence is void of a competent and probative medical opinion linking the Veteran's hypertension to his military service.  

In reaching the above decision, the Board has given consideration to the Veteran's statements that his hypertension began during his active duty service and continued thereafter.  The Board notes that lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  To the extent that the Veteran has made statements regarding the onset and nature of the claimed disability, he is certainly competent to describe the extent of his hypertension symptomatology and to describe his in-service and post-separation experiences.  However, he is not competent to ascertain the etiology of his hypertension disorder as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for chronic pyoderma is granted, subject to the laws and regulations controlling the award of monetary benefits.

Service connection for a blackouts.

Service connection for hypertension is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


